DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.

1.	Claims 68-86 are under consideration in this Office Action.


Title
2.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 



Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claims 68-86 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a composition comprising a purified recombinant iduronate-2-sulfatase (I2S) comprising the amino acid sequence of SEQ ID NO: 1 wherein the iduronate-2-sulfatase comprises a conversion or Cys59 of SEQ ID NO: 1 to Cα-formylglycine (FGly) and further wherein the purified recombinant I2S contains less than 150 ng/mg Host Cell Protein (HCP), and formulation comprising said composition comprising said purified recombinant I2S; does not reasonably provide enablement for any other embodiment as recited in the claims.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.

The nature and breadth of the claims encompass any composition comprising purified recombinant iduronate-2-sulfatase (I2S) having an amino acid sequence at least 90% identical to SEQ ID NO:1, wherein the purified recombinant 12S comprises on average at least 16 sialic acids per molecule; and wherein the purified recombinant I2S has specific activity of at least 20 U/mg as determined by an in vitro 4-MUF-SO4 to 4-MUF conversion assay.
The reference of Chica et al. (Curr Opin Biotechnol. 2005 Aug;16(4):378-84; PTO 892) teaches that the complexity of the structure/function relationship in enzymes has proven to be the factor limiting the general application of rational enzyme modification and design, where rational enzyme modification and design requires in-depth understanding of structure/function relationships.  The reference of Singh et al. (Curr Protein Pept Sci. 2017, 18, 1-11; PTO 892) reviews protein engineering methods including directed evolution, rational design, semi-rational design, and de-novo design; and states that despite the availability of a growing database of protein structures and highly sophisticated computational algorithms, protein engineering is still limited by the incomplete understanding of protein functions, folding, flexibility, and conformational changes (see entire publication especially Figs.1 and 3, and page 7, left column, lines 8-17). Such protein engineering methods, however, only provide guidance for searching 
The specification provides guidance, prediction, and working examples for a composition comprising a purified recombinant iduronate-2-sulfatase (I2S) comprising the amino acid sequence of SEQ ID NO: 1 wherein the iduronate-2-sulfatase comprises a conversion or Cys59 of SEQ ID NO: 1 to Cα-formylglycine (FGly) and further wherein the purified recombinant I2S contains less than 150 ng/mg Host Cell Protein (HCP), and formulation comprising said composition comprising said purified recombinant I2S.  However, the specification does not provide guidance, prediction, and working examples for making and/or using the invention as claimed.
Thus, one skilled in the art must perform an undue amount of trial and error experimentation which includes searching and screening for the claimed enzyme from any biological source.  In the alternative, one skilled in the art must perform an undue amount of trial and error experimentation which includes making amino acid substitution, addition, insertion, and combinations thereof to SEQ ID NO: 1, and determining whether the polypeptide still retains any I2S activity as recited in the claim.  General teaching regarding screening and searching for the claimed invention such as using enzyme activity assays is not guidance for making the claimed invention.
Therefore, in view of the overly broad scope of the claims, the specification’s lack of specific guidance and prediction, the specification’s lack of additional working examples, and the amount of experimentation required; it would require undue experimentation for a one skilled in the art to make and/or use the invention commensurate in scope with these claims.



	Claim Rejections - 35 U.S.C. § 103
5.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

6.	Claims 68-86 are rejected under 35 U.S.C. 103(a) as being unpatentable over WO2009091994 (07/23/2009; IDS filed 08/16/2021) in view of WO2011044542 (04/11/2011; IDS filed 08/16/2021), U.S. Patent Application No. 20140242059 (08/28/2014; PTO 892), Wang et al. (Biotechnol Bioeng. 2009 Jun 15;103(3):446-58; IDS filed 08/16/2021), Kim et al.  (Curr Opin Struct Biol. 2009 Oct;19(5):534-42. Epub 2009 Oct 2; PTO 892).

	WO2009091994 teaches production of recombinant iduronate-2-sulfatase in modified CHO cells comprising culturing CHO cells coexpressing recombinant iduronate-2-sulfatase and formylglycine generating enzyme (FGE) and using chromatography including anion exchange chromatography, dye-ligand chromatography, polishing chromatography to obtain purity of at least about 98% or 99%; and a composition comprising recombinant iduronate-2-sulfatase comprising at least 70% conversion of the cysteine residue of to Cα-formylglycine.  WO2009091994 teaches that the enzyme has a high level of phosphorylated oligosaccharides including greater than about 0.25, preferably greater than 0.5, and more preferably greater than about 0.75 bis-phosphorylated oligomannose chains per protein chain.  See entire publication and claims especially paragraphs [0010-[0090], and [00177]-[00185].  The teachings of the reference differ from the claims in that iduronate-2-sulfatase is not disclosed as comprising on average at least 16 sialic acids per molecule; and wherein the purified recombinant I2S has specific activity of at least 20 U/mg as determined by an in vitro 4-MUF-SO4 to 4-MUF conversion assay.

WO 2011044542 teaches an activated recombinant iduronate-2-sulfatase having an amino acid sequence that is 100% identical to SEQ ID NO: 1, conversion of the cysteine residue 

U.S. Patent Application No. 20140242059 teaches a recombinant purified iduronate-2-sulfatase (I2S) that has the recited amino acid sequence of SEQ ID NO: 1, has 80% or higher conversion of cysteine to formylglycine at Cys59, has a specific activity of 19-55 nmol/min/ug corresponding to 19-55 U/mg when measured using a 4-MUF conversion assay with 4-methylumbelliferylL-iduronide-2-sulfate Na2 (MU-IdoA-2S) as a substrate.  U.S. Patent Application No. 2014/0242059 teaches a pharmaceutical composition comprising the recombinant purified iduronate-2-sulfatase, and method for treating Hunter syndrome comprising administering the composition to a patient having Hunter syndrome.  U.S. Patent Application No. 20140242059 teaches method for preparing recombinant I2S for the treatment of Hunter syndrome using anion exchange chromatography, hydrophobic chromatography, cation exchange chromatography, and affinity chromatography; and that that the purified I2S “is safe and efficacious thanks to its purity of 99.9% or higher.”  See entire publication and claims especially paragraphs [0002]-[00053], [0159], and Experimental Example 2.

Wang et al. teach that “HCPs are undesirable in the final drug substance,” and, although HCPs are “commonly present in small quantities (parts per million expressed as nanograms per milligrams of the intended recombinant protein) much effort and cost is expended by industry to remove them”. Wang et al. teach that it is imperative to use the best tools available to evaluate the nature and level of HCP impurities and minimize the potential for adverse events from HCPs.  See entire publication and abstract especially pages 448-55.

	Kim et al. teach that the two P-type lectins, the 46kDa cation-dependent mannose-6-phosphate (Man-6-P) receptor (CD-MPR), and the 300kDa cation-independent Man-6-P receptor (CI-MPR), are the founding members of the growing family of mannose-6-phosphate receptor homology (MRH) proteins where a major cellular function of the MPRs is to transport Man-6-P-

Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to make the claimed composition by recombinantly producing and purifying the iduronate-2-sulfatase of WO2011044542 using the methods taught by WO2009091994 and/or U.S. Patent Application No. 20140242059 to obtain the recited recombinant iduronate-2-sulfatase comprising the amino acid sequence of SEQ ID NO: 1 wherein the recombinant I2S contains at least 16 sialic acids per molecule, the purified recombinant I2S has specific activity of at least 20 U/mg as determined by an in vitro 4-MUF-SO4 to 4-MUF conversion assay, and comprises least about 70% conversion of the cysteine residue corresponding to Cys59 of SEQ ID NO:1 to Cα-formylglycine (FGly); and then fuse the CD-MPR or CI-MPR taught by Kim et al. to the iduronate-2-sulfatase at the N-terminus, C-terminus, or internally.  One of ordinary skill in the art at the time the invention was made would have been motivated to do this in order to obtain a composition comprising highly purified and activated recombinant iduronate-2-sulfatase comprising the CD-MPR or CI-MPR taught by Kim et al. to facilitate cellular uptake and/or lysosomal targeting in treatment of CNS disorders where HCP are less than 150, 100, 80, or 60 ng/mg to avoid adverse effects as taught by Wang et al.  One of ordinary skill in the art at the time the invention was made would have a reasonable expectation of success because recombinant methods to produce and purify enzymes are known in the art.  Thus, the claimed invention was within the ordinary skill in the art to make and use at the time the invention was made, and was as a whole clearly prima facie obvious.



Double Patenting
7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

8.	Claims 68-86 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 9051556 (06/09/2015; PTO 892). 
Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons.  The claims and/or the specification of the patent teach a composition comprising purified recombinant iduronate-2-sulfatase (I2S) having an amino acid sequence at least 70% identical to SEQ ID NO: 1, wherein the purified recombinant 12S comprises at least about 70% conversion of the cysteine residue corresponding to Cys59 of SEQ ID NO:1 to Ca-formylglycine (FGly) and further wherein the purified recombinant I2S contains less than 150 ng/mg Host Cell Protein (HCP).  Thus, the teachings anticipate the claimed invention.


9.	Claims 68-86 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9492511 (11/15/2016; PTO 892). 
Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons.  The claims and/or the specification of the patent teach a composition comprising purified recombinant iduronate-2-sulfatase (I2S) having an amino acid 


10.	Claims 68-86  are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10344270 (07/09/2019; PTO 892). 
Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons.  The claims and/or the specification of the patent teach a composition comprising purified recombinant iduronate-2-sulfatase (I2S) having an amino acid sequence at least 70% identical to SEQ ID NO: 1, wherein the purified recombinant 12S comprises at least about 70% conversion of the cysteine residue corresponding to Cys59 of SEQ ID NO:1 to Ca-formylglycine (FGly) and further wherein the purified recombinant I2S contains less than 150 ng/mg Host Cell Protein (HCP).  Thus, the teachings anticipate the claimed invention.



Conclusion

11.	No claims are allowed.

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christian L Fronda whose telephone number is (571)272 0929.  The examiner can normally be reached Monday-Thursday and alternate Fridays between 9:00AM   5:00PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Mondesi can be reached on (408)918-7584.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTIAN L FRONDA/Primary Examiner, Art Unit 1652